UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-1231


STARSHA SEWELL,

                  Plaintiff – Appellant,

          v.

JOHN HOWARD, SR.,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:12-cv-02736-JFM)


Submitted:   July 1, 2014                   Decided:   July 15, 2014


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Starsha Sewell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Starsha   Sewell      appeals      the   district    court’s    order

denying her Fed. R. Civ. P. 60(b)(1) motion seeking relief from

the district court’s order remanding this action to the state

court.   We have reviewed the record and find that Sewell failed

to make the showing necessary to obtain relief pursuant to Rule

60(b).   See Dowell v. State Farm Fire & Cas. Auto. Ins. Co., 993
F.2d 46, 48 (4th Cir. 1993).            Accordingly, the district court

did not abuse its discretion, and we affirm.                 We dispense with

oral   argument   because      the    facts   and   legal    contentions      are

adequately    presented   in    the    materials    before     this   court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                        2